Citation Nr: 0422175	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  92-23 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent 
for post-operative residuals, traumatic arthritis left knee 
with total knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
December 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating action 
regarding the evaluation of the veteran's left knee by the 
regional office Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  This issue was perfected 
in March 1992 upon the receipt of a statement from the 
veteran that may be construed as a substantive appeal. The 
Board remanded this issue in April 1995 for development.

The appeal regarding entitlement to service connection for 
PTSD arises from a January 1996 rating action by the Roanoke 
RO, and was perfected upon the receipt of a VA Form 9 (Appeal 
to Board of Veterans' Appeals) in August 1996.  The veteran 
subsequently transferred his appeal to the RO in Winston-
Salem, North Carolina.

The Board remanded these two issues in December 2000 for 
further development.  The veteran subsequently transferred 
his appeal to the RO in St. Petersburg, Florida, from the 
Winston-Salem RO.

In June 2004, the veteran submitted additional medical 
records with a written waiver of RO consideration of the 
evidence.  

Unfortunately, as explained in more detail below, in order to 
comply with the enactment of the Veterans Claims Assistance 
Act of 2000, the Board must remand the case again as 
described below.


REMAND

In light of changes in the law since the Board remanded this 
case in December 2000, these claims are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC, 
for the requested action that follows.  VA will notify the 
appellant if further action is required on his part.

1.  The RO issued a letter to the 
appellant in November 2001 notifying him 
of the enactment of the Veterans Claims 
Assistance Act of 2000.  Nevertheless, in 
light of recent decisions issued by the 
United States Court of Appeals for 
Veterans Claims (Court), the RO must 
ensure that the notification requirements 
set forth at 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159 (2003) are 
fully complied with and satisfied.  
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002).  This includes notifying the 
appellant (1) of 38 U.S.C.A. §§ 101(3), 
103 (West 2002); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.53, 3.206 (2003) and the 
information and evidence not of record 
that is necessary to substantiate the 
claims, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.  The notice 
must comply with 38 U.S.C.A. § 5103(a), 
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002), and any other applicable 
legal precedent.  The RO should allow the 
appropriate period of time for response.  

?	The Board notes that the November 
2001 RO letter does not specifically 
list the issues on appeal: 1) 
entitlement to service connection 
for PTSD; and 2) entitlement to a 
rating in excess of 30 percent for 
post-operative residuals, traumatic 
arthritis of the left knee with 
total knee replacement.  Nor does 
the letter explain how to show 
entitlement to service connection 
for PTSD or to an increased rating 
for the left knee disorder.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since the last supplemental 
statement of the case issued in February 
2004.  The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

3.  The RO should contact the VA examiner 
who wrote the November 2002 VA 
examination report, if available.  The 
examiner should be asked to reconcile his 
conclusion that the veteran does not have 
PTSD with that of other physicians who 
had different opinions, as the Board 
instructed in the December 2000 Remand.  
The United States Court of Appeals for 
Veterans Claims (known as the United 
States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, "the Court") 
has held that a remand confers on the 
veteran, as a matter of law, the right to 
compliance with the remand orders. 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

?	Specifically, the examiner should 
address a September 1995 VA 
psychiatric examination report that 
reflects a diagnosed of chronic, 
severe PTSD.  This report is marked 
in the second of two claims files 
with a large white tab located on 
the right-hand side when the claims 
file is opened fully.  The report 
from this examination revealed that 
the examining physician was of the 
understanding that the veteran was 
involved in combat; that he worked 
in river patrols; that he was 
involved in an incident where a man 
was crushed between two ships; and 
that the veteran transported body 
bags with dismembered corpses. It 
was also noted that the veteran 
reported a sporadic work history 
since service, and that he 
apparently had two failed marriages. 
As to the condition of the veteran 
himself at the time of the 
examination, he was described as 
oriented, well groomed, and as one 
who expressed generally clear and 
logical thoughts. There was also no 
evidence of psychosis noted, 
although the veteran's mood seemed 
slightly depressed and anxious, and 
his affect was described as 
congruent with his apparent mood. 
This was especially so, when the 
veteran talked about Vietnam and 
current symptoms. 

?	If the same VA psychiatric examiner 
is not available, the veteran should 
be afforded a VA psychiatric 
examination, the purpose of which is 
to determine whether the complete 
record supports a diagnosis of PTSD. 
In determining whether or not the 
veteran has PTSD due to an inservice 
stressor, the examiner may rely only 
on the stressors verified. (These 
include the veteran's assignment to 
a ship involved in amphibious 
assaults in 1965, his assignment to 
a unit whose members operated 
vessels used to land equipment and 
personnel on beaches during 
amphibious assaults, rending it 
possible that the veteran came under 
enemy fire, and his period as an in-
patient at a Naval Hospital in 
1966/1967 which would have exposed 
him to other patients being treated 
for combat injuries.) If the veteran 
is found to have PTSD, the examining 
physician should specifically 
identify which stressor(s) are 
linked to any diagnosed PTSD, and 
describe the manner in which all 
criteria set forth in DSM-IV are 
met. All tests deemed necessary by 
the examiner must be conducted, and 
the clinical findings and reasoning 
which form the basis of the opinions 
requested should be clearly set 
forth. In the event the examiner 
finds that the veteran does not have 
PTSD or that PTSD is present but was 
not caused by events in military 
service, he or she should reconcile 
that conclusion with that of other 
physicians who may have differed 
with it. The claims folder and a 
copy of this Remand must be made 
available to the examiner prior to 
the examination in order that he or 
she may review pertinent aspects of 
the veteran's service and medical 
history. A notation to the effect 
that this record review took place 
should be included in the 
examination report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should readjudicate 
the veteran's claims in light of all 
pertinent evidence and legal authority, 
including the evidence received by the 
Board in June 2004 with a written waiver 
of RO consideration.  See 38 U.S.C.A. §§ 
101(3), 103 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52, 3.53, 3.206 
(2003).  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



